Citation Nr: 1605578	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a bilateral hand condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1976 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the Board at a December 2015 hearing, via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for sleep apnea and a bilateral hand condition.  In his initial claim the Veteran described his hand condition as residuals of frostbite but more recently, at the Board hearing, he testified he has been told it is arthritis.

A review of treatment records associated with the claims file reveals a diagnosis of sleep apnea.  The Veteran testified, at his December 2015 Board hearing, that during service he was unable to sleep throughout the night, often waking around two a.m. and not being able to go back to sleep.  He further asserted that he did not have problems sleeping prior to service, that the problems started in-service, and have continued from that time until the present.  

As to the Veteran's bilateral hand condition, a review of treatment records associated with the claims file reveals a diagnosis of carpal tunnel syndrome.  There is no diagnosis of arthritis of the hands or residual of frostbite.  The Veteran testified to an in-service right hand injury requiring many stiches.  Service treatment records include notes indicating treatment of a hand laceration requiring sutures in March 1978.  Most of the notes indicate treatment of a right hand laceration though one indicates treatment of a left hand laceration.  As the Veteran testified in December 2015 to not having suffered an in-service left hand injury the one treatment note indicating a left hand laceration around the time of the right is most likely an incorrect notation by the treatment provider.  Nevertheless, the Veteran attributes his current bilateral hand problems to this incident in-service.      

The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is necessary to determine the nature and etiology of the sleep apnea and any current hand disability.  

Additionally, the Veteran testified in December 2015 that he has received treatment from the VA since approximately 2003 or 2004.  However, the earliest VA treatment record associated with the claims file is from April 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire the Veteran's VA treatment records as they may be material to his claims.  See 38 U.S.C.A. § 5103A(b).
   
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all records of treatment prior to April 19, 2010.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015). 

2. Following the completion of item (1), schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his sleep apnea and any diagnosed hand condition.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's sleep apnea is etiologically related to his active duty service?  

In answering, please address the Veteran's assertion that starting in service and since he has been unable to sleep throughout the night.  

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's carpal tunnel syndrome, or any other hand condition the Veteran's symptomatology warrants a diagnosis of, is etiologically related to his active service, including but not limited to his in-service laceration injury of the right hand?  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction he should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




